Citation Nr: 1041693	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  08-08 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1967 to December 1970.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2006 rating 
decision of the Portland, Oregon VARO.  At his request, the 
Veteran was scheduled for a Travel Board hearing in August 2010; 
he failed to appear.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any further action is required on 
his part.


REMAND

The Veteran contends that his bilateral hearing loss and tinnitus 
were caused by exposure to acoustic trauma during military 
service, from such duties as pumping fuel into jets, and working 
on the flight deck of the U.S.S. Shangri-la.  His service records 
confirm his military occupational specialty in aviation ordnance, 
and his exposure to substantial noise trauma in service is not in 
dispute.

On September 2006 VA audiological evaluation, the examiner 
stated, "Veteran presented examiner with audiometric screenings 
that were done through his employer from 1987 through August of 
2006.  His first hearing screening in April of 1987 showed normal 
hearing in the right ear and a mild hearing loss in the left ear.  
The employment records show a gradual high frequency loss of 
sensitivity in both ears from 1988 through this year."  The 
examiner opined, "[The Veteran's] service records and private 
employment records indicate his hearing loss and tinnitus started 
many years after leaving the service, particularly after 1988.  
His hearing loss and tinnitus were not caused by acoustic trauma 
in the service."  This opinion is conclusory/unsupported by 
adequate explanation of rationale, and is therefore inadequate.  
If the rationale for the conclusion is to suggest that by virtue 
of its delayed onset the hearing loss is unrelated to service, 
such rationale must be stated (preferably with citation to 
textual support), and not left to inference.  
Furthermore, a close review of the record reveals that the cited 
audiometric screenings from the Veteran's employer are not 
included in his claims file (and it is unclear whether or not the 
Veteran actually submitted them).  Therefore, the record 
presented to the Board is less than complete.  If the Veteran 
desires to have his employment records considered, and has not 
yet submitted the employment records, he should do so.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for association with 
the claims file copies of the complete and 
updated clinical records (those not already 
associated with the claims file) of all 
evaluation and/or treatment the Veteran has 
received for hearing loss and/or tinnitus.  
The Veteran should be asked to identify all 
sources of such evaluation and/or treatment 
(and to provide releases for records from any 
private providers).  The Veteran should be 
specifically asked to indicate whether or not 
he submitted for the record copies of the 
employment records that were reviewed by the 
September 2006 VA examiner (and if so, where 
and when they were submitted).  If he 
responds in the affirmative, the RO should 
arrange for an exhaustive search for the 
records.  If they are not located, the 
Veteran should be asked to submit another 
copy of those records for association with 
the claims file.  If he had not previously 
submitted them, he should be asked to do so. 

2.  The RO should then arrange for an 
audiological evaluation of the Veteran.  His 
claims file (to include this remand) must be 
reviewed by the examiner.  Based on a review 
of the record and examination/interview of 
the Veteran, the examiner must offer an 
opinion indicating whether it is at least as 
likely as not (a 50 % or better probability) 
that the Veteran's hearing loss and tinnitus 
are related to his acknowledged exposure to 
noise trauma in service.  The examiner must 
explain the rationale for the opinion in 
detail; if the opinion is to the effect that 
the hearing loss and tinnitus are unrelated 
to service, the examiner should identify 
other (considered more likely) causes of such 
disabilities.  If the rationale for any 
negative opinion is based on the delayed 
(after service) initial documentation of 
manifestations, the examiner should provide 
citation to textual/medical treatise evidence 
supporting that delayed onset contraindicates 
a nexus to documented noise trauma.   

3.  The RO should then readjudicate these 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned to 
the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

